                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
 Plaintiff,                                   )   Case No. 7:19cv325
                                              )
                                              )
 V.                                           )
                                              )
 BRESEE TRUCKING COMPANY,                     )
 INC.                                         )
                                              )
 Defendant.                                   )



                                          COMPLAINT

        Plaintiff, United States of America, hereby alleges as follows:

                                        INTRODUCTION

        1.      This action is brought by the United States of America to collect civil penalties

and other amounts owed to the United States under the Mine Safety and Health Act of 1977, as

amended, 30 U.S.C. § 801, et seq. (“Mine Act”), and the Federal Debt Collection Procedures Act

(“FDCPA”), 28 U.S.C. § 3001, et seq., as applicable.

        2.      Defendant has continuously failed to pay Mine Act violations, totaling

$178,966.47 inclusive of penalties and interest. As a result, the United States seeks to enforce

collection of this debt.

                                 JURISDICTION AND VENUE

         3.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345 because

the United States is the plaintiff. The Court also has jurisdiction under Section 110(j) of the Mine

Act, 20 U.S.C. § 820(j).

                                                  1

   Case 7:19-cv-00325-MFU Document 1 Filed 04/22/19 Page 1 of 3 Pageid#: 1
        4.      Venue is proper in the Western District of Virginia pursuant to 28 U.S.C.

§ 1391(b)(2).

                                              PARTIES

        5.      Plaintiff is the United States of America acting pursuant to its authority under the

Mine Act and FDCPA to collect debts owed to it for unsafe mine conditions under the Mine Act.

        6.      The defendant is Bresee Trucking Company, Inc., a Virginia corporation with its

principal place of business in Big Stone Gap, Virginia.

                                               FACTS

        7.       Between May 21, 2014 and December 21, 2016, the Mine Safety and Health

Administration (“MSHA”) issued 29 citations to Defendant for violations of the Mine Act.

MSHA assessed civil penalties for each violation pursuant to the Mine Act.

        8.      For the citations referred to in Paragraph 7, MSHA assessed civil penalties

totaling $174,082.00. The citations and penalties are, therefore, final orders within the meaning

of Section 105(a) of the Mine Act, 30 U.S.C. § 815(a).

        9.      Because Defendant has failed to pay these civil penalties in full, MSHA has

referred many of these debts to the United States Department of Treasury (“Treasury”) for

collection, subjecting the penalties to additional interest, penalties, and fees. For the civil

penalties identified in Paragraph 8, Defendant is indebted to the United States for interest in the

amount of $370.37, additional penalties in the amount of $150.53, Department of Treasury

Financial Management Services fees in the amount of $39,876.08, and Department of Justice

fees in the amount of $5,368.99. See Certificates of Indebtedness, attached as Exhibit A.




                                                   2

   Case 7:19-cv-00325-MFU Document 1 Filed 04/22/19 Page 2 of 3 Pageid#: 2
       10.     As the operator of the coal or other mine for which the citations and penalties

described above were issued, Defendant is liable for the unpaid civil penalties pursuant to

Section 110(j) of the Mine Act, 30 U.S.C. § 820(j).



                                    PRAYER FOR RELIEF

       The United States of America respectfully requests the following relief:

   1. A Judgment against Defendant for the principal amount of unpaid civil penalties, interest

       and administrative costs owed to the United States for Mine Act violations, in an amount

       not less than $133,200.50;

   2. A Judgment against Defendant for interest on the principal amount of the unpaid civil

       penalties at the rate of 8% per annum authorized by Section 110(j) of the Mine Act, 30

       U.S.C. § 820(j).

   3. A Judgment against Defendant for additional penalties in the amount of $150.53,

       Department of Treasury Financial Management Services fees in the amount of

       $39,876.08, and Department of Justice fees in the amount of $5,368.99.

   4. Any other appropriate relief.


                                             Respectfully submitted,

                                             THOMAS T. CULLEN
                                             United States Attorney

                                             s/ Krista Consiglio Frith
                                             Assistant United States Attorney
                                             VSB No. 89088
                                             United States Attorney's Office
                                             P.O. Box 1709
                                             Roanoke, VA 24008
                                             TEL (540) 857-2250
                                             Krista.frith@usdoj.gov

                                                3

   Case 7:19-cv-00325-MFU Document 1 Filed 04/22/19 Page 3 of 3 Pageid#: 3
                                                                                                                                                                         7:19cv325
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            Bresee Trucking Company, INC.
UNITED STATES

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Wise County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Krista Frith
US Attorneys Office
3101st St. SW, Room 906, Roanoke, VA 24011

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                    u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                      u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           30 U.S.C. 801 and 28 U.S.C. 3001
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to enforce collection of civil penalties and interest against the defendants for failure to pay Mine Act violations.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         178,966.47                              JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                          DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/22/2019                                                               s/ Krista Consiglio Frith
FOR OFFICE USE ONLY

    RECEIPT #         Case AMOUNT            APPLYING IFP
                           7:19-cv-00325-MFU Document                  JUDGE Urbanski
                                                          1-1 Filed 04/22/19   Page 1 of 1MAG.Pageid#:
                                                                                               JUDGE   4
